      Case 1:19-cv-04737-DLC Document 103 Filed 06/16/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :               19cv4737 (DLC)
VALTUS CAPITAL GROUP, LLC,             :
                                       :                    ORDER
                         Plaintiff,    :
               -v-                     :
                                       :
PARQ EQUITY LIMITED PARTNERSHIP, PARQ :
HOLDINGS LIMITED PARTNERSHIP, PARQ     :
VANCOUVER LIMITED PARTNERSHIP, PARQ    :
VANCOUVER ULC, and 1010094 B.C. LTD., :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On May 22, 2019, Valtus Capital Group, LLC (“Valtus”) filed

this action against Parq Equity Limited Partnership and its

affiliates (collectively, the “Defendants”).        In an order of

October 9, 2019, the Court granted the Plaintiff’s motion for

partial summary judgment, finding that the Defendants were

liable for fees in the amount of $910,180.34 plus prejudgment

interest under an agreement (the “PPA”) between Valtus and the

Defendants.

     On February 21, 2020, plaintiff moved for entry of partial

final judgment pursuant to Rule 54(b), Fed. R. Civ. P.

Defendants filed their opposition on March 13.         The motion

became fully submitted on March 27.

     The February 21 motion is denied.       Rule 54(b) authorizes

entry of a final judgment before all of the claims against each
      Case 1:19-cv-04737-DLC Document 103 Filed 06/16/20 Page 2 of 3



party to a lawsuit have been adjudicated “where: (1) there are

multiple claims or parties; (2) at least one of the claims or

the rights and liabilities of at least one party has been

determined; and (3) there is an express determination that there

is no just reason for delay.”      Transportation Workers Union,

Local 100 v. N.Y. City Transit Auth., 505 F.3d 226, 230 (2d Cir.

2007) (citation omitted).     The party seeking a Rule 54(b)

judgment must show “that the issues are sufficiently separable .

. . [and] that the equities favor entry of such judgment.”

Novick v. AXA Network, LLC, 642 F.3d 304, 314 (2d Cir. 2011).

     A “district court generally should not grant a Rule 54(b)

certification if the same or closely related issues remain to be

litigated.”    Novick, 642 F.3d at 311 (2d Cir. 2011) (citation

omitted).    Furthermore, partial final judgment is only

appropriate where “there exists some danger of hardship or

injustice through delay which would be alleviated by immediate

appeal.”    Grand River Enter. Six Nations, Ltd. v. Pryor, 425

F.3d 158, 165 (2d Cir. 2005) (citation omitted); see also

Novick, 642 F.3d at 314 (“[I]t is incumbent upon a party seeking

immediate relief in the form of a Rule 54(b) judgment to show .

. . that the equities favor entry of such a judgment.”).

     Valtus seeks the entry of partial final judgment in

relation to the fees it is due under the PPA and pursuant to the


                                    2
         Case 1:19-cv-04737-DLC Document 103 Filed 06/16/20 Page 3 of 3



October 9 order.       The parties do not dispute the finality of the

fees adjudicated in the October 9 order.           Valtus has not,

however, shown that the remaining issues in this action are

severable from those decided in the October 9 opinion.             Indeed,

Valtus has taken the position throughout this litigation that

the fees it is due pursuant to each transaction under the PPA

are linked.

     Nor has Valtus shown that it would suffer hardship without

the entry of judgment.        Valtus’s motion hinges on the financial

burden of waiting for the final adjudication of this case before

it is paid the fees due pursuant to the October 9 opinion.                That

does not demonstrate the hardship or injustice that a Rule 54(b)

certification requires.

     Accordingly, it is hereby

     ORDERED that the February 21 motion is denied.

Dated:       New York, New York
             June 16, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                       3
